Citation Nr: 0712631	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-36 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from September 1949 to 
February 1953.  He died in March 2003.  The appellant is 
claiming benefits as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
March 2003, at the age of 70, as a result of metastatic 
esophageal carcinoma.  Another significant condition 
indicated as contributing to his death, but not resulting in 
the underlying cause, was cirrhosis.  

2.  At the time of the veteran's death, service connection 
was in effect for postoperative duodenal ulcer, rated as 60 
percent disabling.

3.  The veteran's metastatic esophageal cancer did not 
initially manifest until well after his service in the 
military had ended, and is unrelated to his military service 
or his service-connected disability, and he did not have any 
disability of service origin that contributed substantially 
and materially to his death, or hastened it, or otherwise 
aided or lent assistance to it.

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
February 1953 for a period of not less than 5 years 
immediately preceding death.  He was not a former prisoner of 
war.

CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a disease or disability incurred or aggravated 
during service.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background and Analysis

Service medical records (SMRs) show the veteran underwent 
surgery for a perforated ulcer.  At separation in 1953, the 
veteran's examination revealed no pertinent complaints or 
findings but his history of perforated ulcer was noted.  
These records are otherwise entirely negative for any 
complaints, treatment, or diagnosis of symptoms suggestive of 
esophageal carcinoma.  

Prior to his death, the veteran was service connected for 
duodenal ulcer, rated as 60 percent disabling.  

Pertinent VA and private outpatient treatment records are 
negative for any evidence of esophageal cancer or any other 
cancer being manifested during the year after the veteran 
completed his active service in 1953.  Rather the first 
clinical indication of esophageal cancer was in May 2000.  
The remaining records show ongoing treatment for 
gastrointestinal reflux disease and chronic gastritis.  
Records from the veteran's terminal hospice care in 2003 show 
that his cancer had metastasized to the lungs.  

The veteran died on March [redacted], 2003, at the age of 70.  The 
death certificate noted the immediate cause of death as 
metastatic esophageal carcinoma.  An autopsy was not 
performed.  The death certificate lists cirrhosis as an 
additional condition as contributing to but not resulting in 
the underlying cause of death.

Of record is a June 2004 medical opinion from a private 
physician noting treatment of the veteran for approximately 
three years prior to his death.  The veteran had significant 
chronic esophageal reflux with erosive esophagitis and died 
from metatastic esophageal cancer.  The physician noted that 
he did not review the veteran's VA records but was aware that 
he had partial disability due to a stomach condition and that 
he was in concurrent treatment through VA.  He concluded that 
the veteran's longstanding service-connected duodenal ulcer, 
along with its treatment therapies, may have had a 
significant contributory effect in his chronic gastritis; 
this then also leading to esophageal reflux, development of 
Barrett's esophagus and eventually, cancer with metatastic 
spread.  

Also of record is a March 2005 VA medical opinion.  The VA 
physician reviewed the veteran's claims file in its entirety, 
took a detailed history of his service and post-service 
symptoms, and medical records were reviewed.  The physician 
specifically referred to the veteran's history of surgery for 
perforated ulcer of the duodenum during service as well as 
his post-service surgery in 1960 for partial pyloric 
obstruction secondary to duodenal peptic ulcer.  The 
physician also referred to a June 2000 report which showed 
the veteran was diagnosed with squamous cell carcinoma of the 
esophagus and the June 2004 medical opinion provided by the 
veteran's treating physician.  

In rendering his opinion the VA physician also referred to 
medical articles which indicated that the majority of 
esophageal cancers are either squamous cell or 
adenocarcinoma.  This is of importance because the risk 
factors and epidemiology of both cancers are different.  The 
VA physician explained that the risk factors for squamous 
cell carcinoma include, among others, smoking and alcohol.  
On the other hand the risk factors for adenocarcinoma include 
esophageal reflux disease and Barrett's disease.  The 
physician further explained that based on this information, 
the statement made by the veteran's private physician was 
incorrect since Barrett's esophagus and reflux are not risk 
factors for squamous cell carcinoma, but rather are risk 
factors for adenocarcinoma, which the veteran did not have.  
Moreover, the risk factors for squamous cell carcinoma have 
nothing to do with any form of treatment the veteran would 
have received for his service-connected duodenal ulcer.  The 
examiner then concluded that the squamous cell carcinoma that 
the veteran died from was not caused by or a result of his 
service-connected duodenal ulcer or its treatment.  

Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The death certificate shows the veteran's death was due to 
esophageal cancer.  The appellant does not contend that this 
condition was incurred during active service.  SMRs show no 
findings suggestive of any esophageal cancer.  Moreover, 
there are no contemporaneously recorded post-service medical 
records that indicate that such a condition was manifested to 
a compensable degree within one year following the veteran's 
discharge from service.  Rather, clinical records reveal that 
he was treated for cancer beginning in 2000, many years after 
service discharge.  

At the time of his death, the veteran was service-connected 
for duodenal ulcer and the appellant has contended that the 
ulcer caused additional problems to such a degree that it 
resulted in the esophageal cancer, which ultimately led to 
his death.  Thus, the question arises as to whether the 
veteran's service-connected ulcer was either debilitating 
enough in nature, or otherwise of such a complicating nature, 
that it hastened his death. 

The clinical record is clear in reflecting that the veteran 
had long been experiencing a variety of problems including 
many years of gastrointestinal symptomatology.  However, a 
medical nexus has not been demonstrated between the service-
connected ulcer and his ultimate cause of death.  The Board 
does acknowledge the June 2004 private medical opinion which 
links the esophageal cancer to the service-connected ulcer; 
however, it is of little, if any, probative value, because it 
does not reflect knowledge of the veteran's entire history 
since 1953.  There is no indication that the private 
physician reviewed the veteran's medical history, as found in 
the claims folder, or referred to any specific treatment 
records other than his own in formulating his opinion.  As a 
result, the Board finds the private opinion to be of minimal 
probative value.  

Moreover, the VA physician in 2005 has specifically opined 
that there was no direct causal connection between the 
service-connected duodenal ulcer and the esophageal cancer 
many years later.  The VA opinion is a detailed and reasoned 
response based upon a review and analysis of the entire 
record, and the reviewing examiner referred to specific 
documents and medical history to support his conclusion.  
There is no basis to conclude that the veteran's duodenal 
ulcer was etiologically related to the disease process that 
caused his death or that it resulted in debilitation so as to 
hasten his demise.  Therefore, the Board finds that the 
veteran's service-connected disability was not a contributory 
cause of his death.

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
VA examiner in 2005 is more convincing and probative than the 
contrary opinion expressed by the veteran's private medical 
provider.  In rendering his opinion, the physician took into 
consideration the veteran's claims file prior to answering 
all pertinent questions.  

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of non-service-connected esophageal carcinoma, not his 
service-connected duodenal ulcer.  Therefore, the appellant 
is not entitled to service connection for the cause of his 
death.  See 38 C.F.R. § 3.312; see also Lathan, 7 Vet. 
App. at 359; Alemany v. Brown, 9 Vet. App.  518, 519 (1996), 
(citing Gilbert).

DIC under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Benefits are payable to the surviving spouse where it is 
shown that the veteran's death was not the result of willful 
misconduct, and he (1) was continuously rated totally 
disabled for the 10 years immediately preceding death; or (2) 
was rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service; or (3) the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b) (West 2002).  The 
implementing regulation is at 38 C.F.R. § 3.22 (2006) (as 
previously amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000), the 
effective date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  The appellant's claim was received in 
April 2003; thus, such consideration is not warranted.

Evaluating this claim under the above law, the Board notes 
the veteran was not a prisoner of war, he died more than 10 
years following his separation from active service, and was 
not receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  There has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

In April 2003, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her 
claim, and its duty to assist her in substantiating her claim 
under the VCAA.  The letter informed the appellant that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
She was advised that it was her responsibility to provide 
medical records showing a relationship between the veteran's 
military service and the cause of his death, or to provide a 
properly executed release so that VA could request such 
records for her.  The appellant in essence was asked to give 
VA provide "any evidence in your possession that pertains to 
your claim."  See also, VA letters dated in April 2003 and 
in October 2004.

The Board finds that the content of the April 2003 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was also provided an 
opportunity at that time to submit additional evidence.  
Following the VCAA letters, the May 2006 SOC, and August 2006 
and September 2006 (mailed in October 2006) SSOCs, were 
issued, each of which provided the appellant with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim is 
being denied herein, any such issues are moot.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


